       Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 1 of 17



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                  UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                                Case No. 3:19-cv-04238-MMC
15   LLC,
                                                                Date Action Filed: July 23, 2019
16                          Plaintiffs,                         DEFENDANT OLIVIER LEMARIÉ’S
            v.                                                  ANSWER, AFFIRMATIVE AND
17
                                                                OTHER DEFENSES TO FIRST
18   VADE SECURE, INCORPORATED;                                 AMENDED COMPLAINT FOR
     VADE SECURE SASU; OLIVIER                                  MISAPPROPRIATION OF TRADE
19   LEMARIÉ,                                                   SECRETS UNDER DTSA (18 U.S.C. §
                                                                1836 et seq.); BREACH OF
20                                                              EMPLOYMENT AND
                            Defendants.                         CONFIDENTIALITY AGREEMENTS;
21                                                              COPYRIGHT INFRINGEMENT

22
                                                               Original Complaint Filed: July 23, 2019
23
                                                               Courtroom: 7, 19th Floor
24                                                             Judge: Maxine M. Chesney

25                                                              San Francisco Courthouse
                                                                450 Golden Gate Avenue
26                                                              San Francisco, California 94102

27

28

                                                                                    Case No. 3:19-cv-04238-MMC
        DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 2 of 17



 1          Defendant Olivier Lemarié (“Lemarié”), by and through his counsel, files this Answer and

 2   Affirmative and Other Defenses separately from Defendants Vade Secure, Inc. (“Vade Inc.”) and

 3   Vade Secure SASU (“Vade SASU”) (collectively “Vade Defendants”; collectively with Lemarié

 4   “Defendants”) to Plaintiffs Proofpoint, Inc. (“Proofpoint”) and Cloudmark, LLC’s (“Cloudmark”;

 5   collectively with Proofpoint, “Plaintiffs”) First Amended Complaint (the “Complaint”):

 6          Lemarié denies each and every matter, allegation, or thing in the Complaint except as may

 7   be affirmatively admitted or alleged herein. Moreover, to the extent any of the headings used by

 8   Plaintiffs in the Complaint constitute allegations of fact to which a response is required, Lemarié

 9   denies all the allegations contained in those headings.

10                  RESPONDING TO THE ALLEGATIONS IN THE COMPLAINT

11          Subject to and without waiving any of the affirmative defenses or available remedies set forth

12   in this Answer or otherwise available at law or equity, Lemarié responds to the separate, numbered

13   paragraphs of Plaintiffs’ Complaint as follows:

14          1.      Lemarié denies the allegations in paragraph 1.

15          2.      Lemarié admits that he was a Cloudmark employee. Lemarié denies the remaining

16   allegations in paragraph 2.

17          3.      Lemarié admits that, while a Cloudmark employee, he worked on developing

18   products for the cybersecurity market. Lemarié denies the remaining allegations in paragraph 3.

19          4.      Lemarié admits that, while a Cloudmark employee, he worked on developing

20   products for the cybersecurity market. Lemarié denies the remaining allegations in paragraph 4.

21          5.      Lemarié admits that he terminated his employment with Cloudmark during the last

22   quarter of 2016. Lemarié denies the remaining allegations in paragraph 5.

23          6.      Lemarié admits that he joined Vade Inc. in 2017 as its Chief Technology Officer

24   (“CTO”). Lemarié denies the remaining allegations in paragraph 6.

25          7.      Lemarié admits that the Vade Defendants develop and market cybersecurity products.

26   Lemarié denies the remaining allegations in paragraph 7.

27          8.      The patent application and marketing materials referenced in paragraph 8 speak for

28   themselves. Lemarié denies the remaining allegations in paragraph 8.
                                                         1
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 3 of 17



 1          9.      Lemarié admits that Plaintiffs filed an “Exhibit L” with the Complaint, and that

 2   document speaks for itself. Lemarié lacks sufficient knowledge or information to form a belief as

 3   to the truth of the remaining allegations in paragraph 9 and therefore denies them.

 4          10.     Lemarié denies the allegations in paragraph 10.

 5          11.     Paragraph 11 states legal conclusions to which no response is required. Lemarié

 6   denies the remaining allegations in paragraph 11.

 7          12.     Lemarié admits that Plaintiffs filed a Complaint initiating this lawsuit. Lemarié

 8   denies that Plaintiffs are entitled to any remedy or relief as a result of bringing this action. Lemarié

 9   denies the remaining allegations in paragraph 12. .

10                                               THE PARTIES

11          13.     Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

12   the allegations in paragraph 13 and therefore denies them.

13          14.     Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

14   the allegations in paragraph 14 and therefore denies them.

15          15.     Lemarié admits the allegations in paragraph 15.

16          16.     Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

17   the allegations in paragraph 16 and therefore denies them.

18          17.     Lemarié admits the allegations in paragraph 17.

19                                      JURISDICTION AND VENUE

20          18.     Paragraph 18 states legal conclusions to which no response is required. Lemarié

21   denies the remaining allegations in paragraph 18.

22          19.     Paragraph 19 states legal conclusions to which no response is required. Lemarié

23   denies the remaining allegations in paragraph 19.

24          20.     Paragraph 20 states legal conclusions to which no response is required. Lemarié

25   denies the remaining allegations in paragraph 20.

26          21.     Paragraph 21 states legal conclusions to which no response is required. Lemarié

27   denies the remaining allegations in paragraph 21.

28
                                                         2
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 4 of 17



 1          22.      Paragraph 22 states legal conclusions to which no response is required. Lemarié

 2   denies the remaining allegations in paragraph 22.

 3          23.      Paragraph 23 states legal conclusions to which no response is required. Lemarié

 4   denies the remaining allegations in paragraph 23.

 5          24.      Paragraph 24 states legal conclusions to which no response is required. Lemarié

 6   denies the remaining allegations in paragraph 24.

 7          25.      Paragraph 25 states legal conclusions to which no response is required. Lemarié

 8   denies the remaining allegations in paragraph 25.

 9                                    INTRADISTRICT ASSIGNMENT

10          26.      The first sentence of paragraph 26 states legal conclusions to which no response is

11   required. Because this action has already been assigned to the San Francisco Division of the

12   Northern District of California, Lemarié need not respond to the remaining allegations pertaining to

13   intradistrict assignment. Lemarié denies the remaining allegations in paragraph 26.

14                         ALLEGATIONS APPLICABLE TO ALL CLAIMS

15          27.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

16   the allegations in paragraph 27 and therefore denies them.

17          28.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

18   the allegations in paragraph 28 and therefore denies them.

19          29.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

20   the allegations in paragraph 29 and therefore denies them.

21          30.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit A” with the Complaint,

22   and that document speaks for itself. Lemarié further admits that he served as Vice President of

23   Gateway Technology of Cloudmark from 2010-2016 and reported directly to the Chief Executive

24   Officer. Lemarié admits that he led the development of new products for the protection against

25   email, mobile, and DNS based security threats. Lemarié denies the remaining allegations in

26   paragraph 30.

27          31.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit A” with the Complaint,

28   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 31.
                                                         3
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 5 of 17



 1          32.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit A” with the Complaint,

 2   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 32.

 3          33.      Lemarié denies the allegations in paragraph 33.

 4          34.      Lemarié denies the allegations in paragraph 34.

 5          35.      Lemarié admits that Plaintiffs filed exhibits titled “Exhibit A” and “Exhibit B” with

 6   the Complaint, and those documents speak for themselves. Lemarié also admits that he served as

 7   Chief Technical Officer of Bizanga. Lemarié denies the remaining allegations in paragraph 35.

 8          36.      Lemarié admits that Plaintiffs filed exhibits titled “Exhibit A,” “Exhibit C,” “Exhibit

 9   D,” and “Exhibit E” with the Complaint, and those documents speak for themselves. Lemarié also

10   admits that he is now a Vade Inc. employee, and that Alexandre Boussinet, Xavier Delannoy, and

11   Guillaume Séjourné are now Vade SASU employees. Lemarié denies the remaining allegations in

12   paragraph 36.

13          37.      Lemarié admits that Alexandre Boussinet, Xavier Delannoy, and Guillaume Séjourné

14   worked at Cloudmark during the time Lemarié was a Cloudmark employee. Lemarié also admits

15   that, while a Cloudmark employee, he helped with the development of a product called Trident.

16   Lemarié denies the remaining allegations in paragraph 37.

17          38.      Lemarié admits that he joined Vade Inc. in 2017 as its CTO. Lemarié also admits

18   that Alexandre Boussinet, Xavier Delannoy, and Guillaume Séjourné are Vade SASU employees.

19   Lemarié denies the remaining allegations in paragraph 38.

20          39.      Lemarié denies the allegations in paragraph 39.

21          40.      Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

22   the allegations in paragraph 40 and therefore denies them.

23          41.      Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit F” with the Complaint,

24   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 41.

25          42.      Lemarié admits that Plaintiffs filed exhibits titled “Exhibit H,” “Exhibit I,” and

26   “Exhibit J” with the Complaint, and those documents speak for themselves. Lemarié denies the

27   remaining allegations in paragraph 42.

28
                                                         4
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 6 of 17



 1          43.     Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit K” with the Complaint,

 2   and that document speaks for itself. Lemarié denies the remaining allegations in paragraph 43.

 3          44.     Lemarié admits that Plaintiffs filed an exhibit titled “Exhibit L” with the Complaint,

 4   and that document speaks for itself. Lemarié lacks sufficient knowledge or information to form a

 5   belief as to the truth of the remaining allegations in paragraph 44 and therefore denies them.

 6          45.     Lemarié admits that the Vade Defendants are developing an MTA product. Lemarié

 7   denies the remaining allegations in paragraph 45.

 8          46.     Lemarié admits that he gave a presentation in 2018. Lemarié denies the remaining

 9   allegations in paragraph 46.

10     Proofpoint and Cloudmark Protect Their Confidential and Proprietary, Including Trade

11                                            Secret, Information

12          47.     Paragraph 47 states legal conclusions to which no response is required. To the extent

13   it does not, any agreement referenced in paragraph 47 speaks for itself, and Lemarié denies any and

14   all interpretations or characterizations of any agreement set forth in paragraph 46. Lemarié denies

15   the remaining allegations in paragraph 47.

16          48.     Lemarié admits that he was offered employment with Cloudmark as the Vice

17   President of Gateway Technology. As to the remaining allegations in paragraph 48 regarding an

18   Employee Proprietary Information and Invention Agreement (the “PIIA”), the PIIA speaks for itself,

19   and Lemarié denies any and all interpretations or characterizations of the PIIA in paragraph 48.

20   Lemarié denies the remaining allegations in paragraph 48.

21          49.     Paragraph 49 states legal conclusions to which no response is required. To the extent

22   it does not, Lemarié denies the allegations in paragraph 49.

23          50.     Paragraph 50 states legal conclusions to which no response is required. To the extent

24   it does not, Lemarié denies the allegations in paragraph 50.

25          51.     Paragraph 51 states legal conclusions to which no response is required. To the extent

26   it does not, Lemarié denies the allegations in paragraph 51.

27          52.     Paragraph 52 states legal conclusions to which no response is required. To the extent

28   it does not, Lemarié denies the allegations in paragraph 52.
                                                         5
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 7 of 17



 1          53.       Paragraph 53 states legal conclusions to which no response is required. To the extent

 2   it does not, Lemarié denies the allegations in paragraph 53.

 3          54.       Lemarié admits that he terminated his employment with Cloudmark in the last quarter

 4   of 2016. Lemarié further admits that he joined Vade Inc. in 2017 as its CTO. Lemarié denies the

 5   remaining allegations in paragraph 54.

 6          55.       Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

 7   the remaining allegations in paragraph 55 and therefore denies them.

 8          56.       Paragraph 56 states legal conclusions to which no response is required. To the extent

 9   it does not, Lemarié denies the allegations in paragraph 56.

10          57.       Paragraph 57 states legal conclusions to which no response is required. To the extent

11   it does not, Lemarié denies the allegations in paragraph 57

12          58.       Paragraph 58 states legal conclusions to which no response is required. To the extent

13   it does not, Lemarié denies the allegations in paragraph 58.

14                          COUNT I – TRADE SECRET MISAPPROPRIATION

15             Misappropriation of Trade Secrets under the DTSA, 18 U.S.C. § 1836 et seq.

16                                        (Against all Defendants)

17          59.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

18   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

19   responses above to paragraphs 1 through 58 of the Complaint by this reference as if set forth in their

20   entirety here.

21          60.       Lemarié denies the allegations in paragraph 60.

22          61.       Lemarié denies the allegations in paragraph 61.

23          62.       Lemarié denies the allegations in paragraph 62.

24          63.       Lemarié denies the allegations in paragraph 63.

25          64.       Lemarié denies the allegations in paragraph 64.

26          65.       Lemarié denies the allegations in paragraph 65.

27          66.       Lemarié denies the allegations in paragraph 66.

28          67.       Lemarié denies the allegations in paragraph 67.
                                                         6
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 8 of 17



 1          68.       Lemarié denies the allegations in paragraph 68.

 2          69.       Lemarié denies the allegations in paragraph 69.

 3          70.       Lemarié denies the allegations in paragraph 70.

 4          71.       Lemarié denies the allegations in paragraph 71.

 5          72.       Lemarié denies the allegations in paragraph 72.

 6          73.       Lemarié denies the allegations in paragraph 73.

 7          74.       Lemarié denies the allegations in paragraph 74.

 8          75.       Lemarié denies the allegations in paragraph 75.

 9          76.       Lemarié denies the allegations in paragraph 76.

10          77.       Lemarié denies the allegations in paragraph 77.

11          78.       Lemarié denies the allegations in paragraph 78.

12          79.       Lemarié denies the allegations in paragraph 79.

13                                 COUNT II – BREACH OF CONTRACT

14                    Unauthorized Disclosure and Failure to Maintain Confidentiality of

15                                   Cloudmark Proprietary Information

16                                            (Against Lemarié)

17          80.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

18   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

19   responses above to paragraphs 1 through 79 of the Complaint by this reference as if set forth in their

20   entirety here.

21          81.       Paragraph 81 states legal conclusions to which no response is required. Lemarié

22   denies any and all interpretations or characterizations of the PIIA in paragraph 81. Lemarié denies

23   the remaining allegations in paragraph 81.

24          82.       Paragraph 82 states legal conclusions to which no response is required. Lemarié

25   denies any and all interpretations or characterizations of the PIIA in paragraph 82. Lemarié denies

26   the remaining allegations in paragraph 82.

27

28
                                                         7
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
         Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 9 of 17



 1          83.       Paragraph 83 states legal conclusions to which no response is required. Lemarié

 2   denies any and all interpretations or characterizations of the PIIA in paragraph 83. Lemarié denies

 3   the remaining allegations in paragraph 83.

 4          84.       Lemarié denies the allegations in paragraph 84.

 5          85.       Lemarié denies the allegations in paragraph 85.

 6          86.       Lemarié denies the allegations in paragraph 86.

 7                                 COUNT III – BREACH OF CONTRACT

 8                                       Failure to Disclose Inventions

 9                                            (Against Lemarié)

10          87.       With respect to Plaintiffs’ statement purporting to incorporate their foregoing

11   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

12   responses above to paragraphs 1 through 86 of the Complaint by this reference as if set forth in their

13   entirety here.

14          88.       Paragraph 88 states legal conclusions to which no response is required. Lemarié

15   denies the remaining allegations in paragraph 88.

16          89.       Paragraph 89 states legal conclusions to which no response is required. Lemarié

17   denies any and all interpretations or characterizations of the PIIA in paragraph 89. Lemarié denies

18   the remaining allegations in paragraph 89.

19          90.       Paragraph 90 states legal conclusions to which no response is required. Lemarié

20   denies any and all interpretations or characterizations of the PIIA in paragraph 90. Lemarié denies

21   the remaining allegations in paragraph 90.

22          91.       Lemarié denies the allegations in paragraph 91.

23          92.       Lemarié denies the allegations in paragraph 92.

24          93.       Lemarié denies the allegations in paragraph 93.

25          94.       Lemarié denies the allegations in paragraph 94.

26
27

28
                                                         8
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 10 of 17



 1                                 COUNT IV – BREACH OF CONTRACT

 2                  Failure to Maintain and Make Available Cloudmark Company Records

 3                                              (Against Lemarié)

 4           95.      With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 5   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

 6   responses above to paragraphs 1 through 94 of the Complaint by this reference as if set forth in their

 7   entirety here.

 8           96.      Paragraph 96 states legal conclusions to which no response is required. Lemarié

 9   denies the remaining allegations in paragraph 96.

10           97.      Paragraph 97 states legal conclusions to which no response is required. Lemarié

11   denies any and all interpretations or characterizations of the PIIA in paragraph 97. Lemarié denies

12   the remaining allegations in paragraph 97.

13           98.      Paragraph 98 states a legal conclusion to which no response is required. Lemarié

14   denies the remaining allegations in paragraph 98.

15           99.      Lemarié denies the allegations in paragraph 99.

16           100.     Lemarié denies the allegations in paragraph 100.

17           101.     Lemarié denies the allegations in paragraph 101.

18           102.     Lemarié denies the allegations in paragraph 102.

19                                 COUNT V – BREACH OF CONTRACT

20             Failure to Deliver Materials Containing Cloudmark Proprietary Information

21                                            (Against Lemarié)

22           103.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

23   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

24   responses above to paragraphs 1 through 102 of the Complaint by this reference as if set forth in

25   their entirety here.

26           104.     Paragraph 104 states a legal conclusion to which no response is required. Lemarié

27   denies the remaining allegations in paragraph 104.

28           105.     Lemarié denies the allegations in paragraph 105.
                                                         9
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 11 of 17



 1           106.    Lemarié denies the allegations in paragraph 106.

 2           107.    Lemarié denies the allegations in paragraph 107.

 3           108.    Lemarié denies the allegations in paragraph 108.

 4           109.    Lemarié denies the allegations in paragraph 109.

 5                 COUNT VI — COPYRIGHT INFRINGEMENT, 17 U.S.C. § 501, et seq.

 6                               Violation of Plaintiffs’ Exclusive Copyrights

 7                                          (Against all Defendants)

 8           110.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 9   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

10   responses above to paragraphs 1 through 109 of the Complaint by this reference as if set forth in

11   their entirety here.

12           111.    Paragraph 111 states a legal conclusion to which no response is required. Lemarié

13   denies the remaining allegations in paragraph 111.

14           112.    Paragraph 112 states a legal conclusion to which no response is required. Lemarié

15   denies the remaining allegations in paragraph 112.

16           113.    Paragraph 113 references U.S. Copyright Registration Numbers, which speak for

17   themselves.

18           114.    Lemarié admits the allegations contained in the last two sentences of paragraph 114.

19   Lemarié denies the remaining allegations in paragraph 114.

20           115.    Lemarié denies the allegations in paragraph 115.

21           116.    Lemarié lacks sufficient knowledge or information to form a belief as to the truth of

22   the allegations in paragraph 116 and therefore denies them.

23           117.    Lemarié denies the allegations in paragraph 117.

24           118.    Lemarié denies the allegations in paragraph 118.

25           119.    Paragraph 119 states a legal conclusion to which no response is required. Lemarié

26   denies the remaining allegations in paragraph 119.

27           120.    Paragraph 120 states a legal conclusion to which no response is required. Lemarié

28   denies the remaining allegations in paragraph 120.
                                                        10
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 12 of 17



 1           121.    Lemarié denies the allegations in paragraph 121.

 2           122.    Lemarié denies the allegations in paragraph 122.

 3           123.    Lemarié denies the allegations in paragraph 123.

 4           124.    Paragraph 124 states legal conclusions to which no response is required. Lemarié

 5   denies the remaining allegations in paragraph 124.

 6                     VICARIOUS LIABILITY / RESPONDEAT SUPERIOR

 7           125.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 8   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

 9   responses above to paragraphs 1 through 124 of the Complaint by this reference as if set forth in

10   their entirety here.

11           126.    Lemarié denies the allegations in paragraph 126.

12                                JOINT AND SEVERAL LIABILITY

13           127.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

14   allegations into their cause of action, no admission or denial is required. Lemarié incorporates his

15   responses above to paragraphs 1 through 126 of the Complaint by this reference as if set forth in

16   their entirety here.

17           128.    Lemarié denies the allegations in paragraph 128.

18                                              JURY DEMAND

19           129.    Lemarié need not respond to Plaintiffs’ jury demand and any allegations relating

20   thereto.

21                                 PLAINTIFFS’ PRAYER FOR RELIEF

22           Lemarié denies that Plaintiffs are entitled to any relief whatsoever, either as requested in the

23   Complaint or otherwise.

24                              LEMARIÉ’S AFFIRMATIVE DEFENSES

25           130.    By alleging the Affirmative Defenses set forth below, Lemarié does not admit or

26   concede liability on any claim brought by Plaintiffs, nor does he concede that he bears the burden of

27   proof or the burden of persuasion on any of these issues, whether in whole or in part.

28
                                                        11
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 13 of 17



 1                                             FIRST DEFENSE

 2                                         (Failure to State a Claim)

 3          131.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to state a

 4   claim(s) upon which relief can be granted.

 5                                           SECOND DEFENSE

 6                            (Readily Ascertainable Through Proper Means)

 7          132.     Plaintiffs’ trade secret misappropriation claim(s) is barred, in whole or in part,

 8   because Plaintiff(s) alleged trade secret(s) are readily ascertainable through proper means.

 9                                             THIRD DEFENSE

10                                               (Modification)

11          133.     Plaintiffs’ breach of contract claim is barred, in whole or in part, based on the doctrine

12   of modification.

13                                           FOURTH DEFENSE

14                                                  (Privilege)

15          134.     Plaintiffs’ breach of contract claim is barred, in whole or in part, based on the doctrine

16   of privilege.

17                                             FIFTH DEFENSE

18                                                   (Offset)

19          135.     The amount of damages, if any, owed to Plaintiffs must be reduced or offset by the

20   amount of damages owed to Lemarié.

21                                             SIXTH DEFENSE

22                                            (Failure to Mitigate)

23          136.     Plaintiffs’ claims are barred, in whole or in part, for failure to make reasonable efforts

24   to mitigate Plaintiffs’ damages, if any, as required by law.

25                                           SEVENTH DEFENSE

26                   (Punitive Damages Unconstitutional or Not Permitted by Statute)

27          137.     Under the circumstances of this case, any award of punitive damages would violate

28   the United States Constitution and/or the California Constitution.
                                                         12
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 14 of 17



 1                                           EIGHTH DEFENSE

 2                                                 (Estoppel)

 3          138.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

 4   implied estoppel.

 5                                            NINTH DEFENSE

 6                                              (Unclean Hands)

 7          139.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

 8                                            TENTH DEFENSE

 9                                                  (Waiver)

10          140.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

11   implied waiver.

12                                         ELEVENTH DEFENSE

13                                            (Invalid Copyright)

14          141.    Plaintiffs’ copyright claim is barred to the extent that it seeks to enforce a copyright

15   that is invalid because the registration is based on material misstatements made during the

16   registration process, which statements are material to the purpose for which Plaintiffs invoke the

17   registration(s) in this action. To the extent Plaintiffs misrepresented the scope of their original

18   creation while pursuing a copyright registration, Plaintiffs’ claims are barred.

19                                          TWELFTH DEFENSE

20                                           (Lack of Originality)

21          142.    Plaintiffs copyright claim is barred, in whole or in part, on the grounds that Plaintiffs’

22   copyrights are invalid for lack of originality pursuant to 17 U.S.C. § 102(a).

23                                        THIRTEENTH DEFENSE

24                             (Insufficient Range of Protectable Expression)

25          143.    Plaintiffs’ copyright claim is barred, in whole or in part, on the grounds that it is

26   asserting copyright over a range of expression too narrow to be afforded copyright protection.

27   Plaintiffs’ claim is barred for want of protectable expression for reasons including, but not limited

28
                                                        13
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 15 of 17



 1   to, those listed herein. To the extent Plaintiffs are asserting a copyright in an expression of an idea

 2   that is too narrow to be afforded copyright protection, such as a file name, Plaintiffs’ claim fails.

 3                                       FOURTEENTH DEFENSE

 4                                               (Functionality)

 5           144.    Plaintiffs’ copyright claim is barred, in whole or in part, because the allegedly

 6   protected characteristics of its products are functional in nature, and therefore not protectable in

 7   copyright. Plaintiffs’ claim is barred by functionality for reasons including, but not limited to, those

 8   listed herein. To the extent that Plaintiffs are claiming a copyright in, inter alia, features that are

 9   determined by the function of Plaintiffs’ source code, copyright does not protect function, and

10   Plaintiffs’ claim fails.

11                                         FIFTEENTH DEFENSE

12                                            (Copyright Misuse)

13           145.    Plaintiffs’ copyright claim is barred, in whole or in part, because Plaintiffs are

14   misusing their alleged copyrights by attempting to enforce rights over material not protected by their

15   copyright.

16                                         SIXTEENTH DEFENSE

17                                                  (Merger)

18           146.    Plaintiffs’ copyright claim is barred, in whole or in part, because the allegedly

19   protected characteristics of Plaintiffs’ product(s) are merged with abstract ideas, and thus rendered

20   not protectable in copyright.

21                                      RESERVATION OF RIGHTS

22           Lemarié reserves the right to raise additional affirmative and other defenses as they are

23   discovered or become available.

24                          DEFENDANT LEMARIÉ’S PRAYER FOR RELIEF

25           Lemarié respectfully prays that:

26           i.      The Court enter judgment on Plaintiffs’ First Amended Complaint against Plaintiffs

27                   and in favor of Lemarié;

28
                                                        14
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 16 of 17



 1      ii.     The Court declare that Lemarié did not infringe on the copyright(s) that Plaintiffs

 2              have asserted in the First Amended Complaint;

 3      iii.    The Court award Defendants their attorneys’ fees as permitted by law;

 4      iv.     The Court award Defendants their costs of suit, including reasonable litigation

 5              expenses, as permitted by law; and

 6      v.      The Court award Defendants any additional relief the Court deems just and proper.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    15
                                                                                 Case No. 3:19-cv-04238-MMC
     DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
        Case 3:19-cv-04238-MMC Document 244 Filed 09/23/20 Page 17 of 17



 1   Dated: September 23, 2020                               BAKER & McKENZIE LLP

 2                                                           By: /s/ Bart Rankin
 3
                                                             Colin H. Murray (SBN 159142)
 4                                                            colin.murray@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
 5                                                           Two Embarcadero Center, 11th Floor
                                                             San Francisco, CA 94111-3802
 6                                                           Telephone:    +1 415 576 3000
                                                             Facsimile:    +1 415 576 3099
 7
                                                             Danielle L. Benecke (SBN 314896)
 8                                                            danielle.benecke@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
 9                                                           600 Hansen Way
                                                             Palo Alto, CA 94304
10                                                           Telephone:    +1 650 856 2400
                                                             Facsimile:    +1 650 856 9299
11
                                                             Jay F. Utley (Admitted Pro Hac Vice)
12                                                            jay.utley@bakermckenzie.com
                                                             Bart Rankin (Admitted Pro Hac Vice)
13                                                            bart.rankin@bakermckenzie.com
                                                             Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                            mackenzie.martin@bakermckenzie.com
                                                             John G. Flaim (Admitted Pro Hac Vice)
15                                                            john.flaim@bakermckenzie.com
                                                             Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                            charles.liu@bakermckenzie.com
                                                             Mark Ratway (Admitted Pro Hac Vice)
17                                                            mark.ratway@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
18                                                           1900 North Pearl Street, Suite 1500
                                                             Dallas, Texas 75201
19                                                           Telephone:     +1 214 978 3000
                                                             Facsimile:     +1 214 978 3099
20
                                                             Alexander Brauer (appearance pro hac vice)
21                                                           TX SBN 24038780
                                                             abrauer@baileybrauer.com
22                                                           BAILEY BRAUER PLLC
                                                             8350 N. Central Expressway
23                                                           Suite 650
                                                             Dallas, Texas 75206
24                                                           Telephone: (214) 360-7433
                                                             Facsimile: (214) 360-7435
25
                                                             Attorneys for Defendants,
26                                                           Vade Secure, Incorporated; Vade Secure SASU;
                                                             and Olivier Lemarié
27

28
                                                        16
                                                                                     Case No. 3:19-cv-04238-MMC
         DEFENDANT OLIVIER LEMARIÉ’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO FIRST AMENDED COMPLAINT
